NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



 JOEZIEL JOEY VAZQUEZ,
                                                         Case No. 3:20-cv-5219 (BRM)(LHG)
                       Plaintiff,
                        v.
                                                                       OPINION
 NEW JERSEY SUPREME COURT, In Their
 Supervisory Role of the New Jersey Judiciary,
 et al.,
                       Defendants.

MARTINOTTI, DISTRICT JUDGE

       Before the Court is Plaintiff Joeziel Joey Vazquez’s (“Plaintiff”) Amended Complaint

(ECF No. 11) and Application to Proceed In Forma Pauperis (“IFP”) (ECF No. 2).

       When a non-prisoner seeks to proceed IFP under 28 U.S.C. § 1915, the applicant is required

to submit an affidavit that sets forth his assets and attests to the applicant’s inability to pay the

requisite fees. See 28 U.S.C. § 1915(a); Stamos v. New Jersey, Civ. A. No. 095828 (PGS), 2010

WL 457727, at *2 (D.N.J. Feb. 2, 2010), aff’d, 396 F. App’x 894 (3d Cir. 2010) (“While much of

the language in Section 1915 addresses ‘prisoners,’ section 1915(e)(2) applies with equal force to

prisoner as well as nonprisoner in forma pauperis cases.”); Roy v. Penn. Nat’l Ins. Co., No. 14-

4277, 2014 WL 4104979, at *1 n.1 (D.N.J. Aug. 19, 2014) (citations omitted). The decision

whether to grant or to deny the application should be based upon the economic eligibility of the

applicant, as demonstrated by the affidavit. See Sinwell v. Shapp, 536 F.2d 15, 19 (3d Cir. 1916).

       Having reviewed Plaintiff’s IFP application, the Court finds leave to proceed IFP is

warranted and the application is GRANTED. Therefore, the Court is required to screen Plaintiff’s
Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). Having reviewed Plaintiff’s filings and having

declined to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons

set forth below and for good cause appearing, Plaintiff’s Complaint is DISMISSED.

I.   LEGAL STANDARD

        The Court must dismiss the action “[i]f the court determines at any time that it lacks

subject-matter jurisdiction.” Fed. R. Civ. P. 12(h)(3). “[S]ubject matter jurisdiction is non-

waivable” and “courts have an independent obligation to satisfy themselves of jurisdiction.” Nesbit

v. Gears Unlimited, Inc., 347 F.3d 72, 76-77 (3d Cir. 2003). “The party asserting jurisdiction,” in

this case, Plaintiff, “bears the burden of showing that at all stages of the litigation the case is

properly before the federal court.” Samuel—Bassett v. KIA Motors America, Inc., 357 F.3d 392,

396 (3d Cir. 2004). Plaintiff attempts to invoke federal question jurisdiction under 28 U.S.C. §

1331, which provides jurisdiction for “civil actions arising under” federal law. Federal question

jurisdiction may arise in two ways. “Most directly, a case arises under federal law when federal

law creates the cause of action asserted.” Gunn v. Minton, 568 U.S. 251, 257 (2013). Even if the

cause of action is based on state law, there is a “special and small category of cases in which

[federal question] jurisdiction still lies.” Id. (internal quotation marks omitted). The analysis

provided in the Supreme Court’s opinion in Grable & Sons Metal Products, Inc. v. Darue

Engineering & Manufacturing, 545 U.S. 308, 314 (2005), supplies the jurisdictional basis:

“[F]ederal jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily raised, (2)

actually disputed, (3) substantial, and (4) capable of resolution in federal court without disrupting

the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258 (summarizing the factors

set forth in Grable). Although a domestic relations exception has not been formally recognized for

federal-question jurisdiction, the District of New Jersey has on previous occasions refused to
entertain cases in which plaintiffs couch their domestic claims in actions ostensibly for violations

of federal constitutional rights. Brookins v. Whatley, No. 17-1644, 2017 WL 3710064, at *2

(D.N.J. Aug. 28, 2017) (“[A]lthough Plaintiff has clothed her complaint in the garb of a civil rights

action, her Complaint boils down to a demand to regain custody of her children.”) (citation

omitted); Zirkind v. New York, No. 07-5602, 2008 WL 199473, at *1 (D.N.J. Jan. 18, 2008)

(“[A]lthough couched as [a federal] action . . . the Amended Complaint plainly seeks to void or

overturn adverse rulings entered in the child support litigation.”) Even if the United States

Constitution is invoked in the complaint, “if the complaint involves matters of domestic relations,

it is generally not within the federal court’s jurisdiction.” Daisey v. N.J. Div. of Child Prot. &

Permanency, No. 15-8091, 2016 WL 3512068, at *2 (D.N.J. 2016).

II.   DECISION

       On April 20, 2021, Plaintiff filed his Amended Complaint against defendants Neterra Ali,

Patrick Bartels, Catherine M. Fitzpatrick, Judge Hughes, Jane Doe, New Jersey Commissioner of

Child Support Services, New Jersey DCPP, New Jersey Department of Human Services, New

Jersey Department of Public Welfare, New Jersey Supreme Court, New Jersey Office of Child

Support Services, Chief Justice Stuart Rabner, United States Secretary of State, and The State of

New Jersey (collectively, “Defendants”). (ECF No. 11). Plaintiff alleges: (1) violation of

Plaintiff’s parenting rights; (2) violation of the Full Faith and Credit Clause; and (3) violation of

the Fourteenth Amendment of the United States Constitution. Id.

       Plaintiff argues that his constitutional rights have been infringed as a result of Defendants’

refusal to give full faith and credit to the paternity determination reached in Plaintiff’s favor in

Pennsylvania, and as such, he seeks a declaration ordering that out-of-state paternity

determinations are entitled full faith and credit according to the United States Constitution. Id. at
9. Plaintiff also seeks an “individualized declaration” that the paternity determination issued in

Pennsylvania is entitled full faith and credit, as well as a declaration stating that his parenting rights

have been violated by the refusal to allow him to litigate before submitting to DNA testing. Id.

        While Plaintiff asserts the cause of action is created by federal law, this action “boils down

to a demand to regain custody of [his child].” Zirkind, 2008 WL 199473, at *1. Although this is

not an attempt by Plaintiff to void or overturn an adverse child custody ruling, Plaintiff

nevertheless seeks to enforce a child custody ruling, a quintessentially state law issue, through

resort to the United States Constitution. As child custody is a matter of domestic relations, the

District of New Jersey does not retain jurisdiction. Daisey, 2016 WL 3512068, at *3 (“Issues

relating to child custody generally fall under the umbrella of ‘domestic relations,’ and the Supreme

Court has long noted state tribunals’ ‘special proficiency’ . . . in the area.”) (quoting Ankenbrandt

v. Richards, 504 U.S. 689, 704 (1992)).

III.   CONCLUSION

        For the reasons set forth above, Plaintiff’s Complaint is DISMISSED WITHOUT

PREJUDICE in its entirety pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to invoke the Court’s

subject matter jurisdiction under 28 U.S.C. § 1331. For these reasons, the Court cannot reach

Plaintiff’s Motion for Temporary Restraining Order and Order to Show Cause Why a Preliminary

Injunction Should Not Issue (ECF No. 10) and it is ADMINSTRATIVELY TERMINATED.

Plaintiff has 30 days to file an amended complaint curing the deficiencies addressed herein. An

appropriate Order follows.



Date: July 2, 2021                                       /s/ Brian R. Martinotti___________
                                                         HON. BRIAN R. MARTINOTTI
                                                         UNITED STATES DISTRICT JUDGE
